Case 2:21-cv-03354-JFW-AS Document 18 Filed 08/31/21 Page 1 of 2 Page ID #:127



  1

  2

  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT

  9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    HENAREH SIAVOSH,                        CASE NO. CV 21-3354-JFW(AS)

 12                        Petitioner,         ORDER ACCEPTING FINDINGS,
 13            v.                              CONCLUSIONS AND
 14    WARDEN BIRKHOLZ,                        RECOMMENDATIONS OF UNITED
 15                                            STATES MAGISTRATE JUDGE
                          Respondent.
 16

 17

 18

 19
 20
               Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 21   Petition, all of the records herein and the attached Report and
 22   Recommendation of United States Magistrate Judge.               After having
 23   made a de novo determination of the portions of the Report and
 24   Recommendation       to   which   objections   were   directed, 1   the   Court
 25

 26        1   Respondent’s objections to the Report and Recommendation
      were limited to the Magistrate’s Judge’s failure to take a position
 27   on whether Petitioner should be granted a certificate of
      appealability.   (See Dkt. No. 16 at 3: “The government has no
 28   objections to the factual findings and legal conclusions contained
Case 2:21-cv-03354-JFW-AS Document 18 Filed 08/31/21 Page 2 of 2 Page ID #:128



  1   concurs with and accepts the findings and conclusions of the

  2   Magistrate Judge in the Report and Recommendation.

  3
            IT IS ORDERED that Respondent’s Motion to Dismiss the Petition
  4

  5   be granted and Judgment be entered denying the Petition without

  6   prejudice.

  7
            IT IS FURTHER ORDERED that the Clerk serve copies of this
  8
      Order, the Magistrate Judge’s Report and Recommendation and the
  9
 10   Judgment     herein   on   counsel   for    Petitioner   and   counsel     for

 11   Respondent.

 12
            DATED:   August 31, 2021
 13

 14
                                                 ___________    _________ ____
 15                                                     JOHN F. WALTER
                                                  UNITED STATES DISTRICT JUDGE
 16

 17

 18

 19
 20

 21

 22

 23   in the [] report and recommendation.”). Petitioner did not file
      any objections to the Report and Recommendation. According to the
 24
      docket, the Report and Recommendation, mailed to Petitioner at his
 25   address of record, was returned as undeliverable mail (dkt. nos.
      13-14) and Petitioner has not responded to the Court’s Order
 26   requiring Petitioner to provide the Court with his current address.
      (Dkt. No. 15).
 27

 28

                                            2
